—Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered July 26, 1994, convicting him of criminal possession of a weapon in the second degree and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence is not preserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict *467was not against the weight of the evidence (see, CPL 470.15 [5]).
We further find that the admission of the testimony from the complainant that he worked in the drug business with the defendant does not warrant reversal because the evidence was inextricably interwoven with admissible evidence and the crime charged (see, People v Mangarella, 190 AD2d 757; People v Davis, 169 AD2d 774).
Finally, the sentence was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Ritter, Joy and Florio, JJ., concur.